Citation Nr: 1719917	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-15 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1967.  This included deployment to Vietnam from July 1966 to January 1967.  He died in March 2007, and the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (PMC) in Philadelphia, Pennsylvania.

In April 2015, the Board remanded the case for assisting the Appellant in obtaining any private treatment records, obtaining any VA treatment records, and obtaining medical opinions.  The case has since been returned to the Board.

In September 2013, the Appellant updated her May 2013 VA Form 9 to request a Central Office hearing before a Member of the Board in connection with her claim.  However, she withdrew this request in a further update to her May 2013 substantive appeal in January 2014.  There are no other hearing requests or requests to reschedule of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In April 2015, the Board reopened and remanded the Appellant's service-connection claim for the cause of the Veteran's death.  The Board sought the private treatment records from South Oaks Hospital pertaining to the Veteran's mental health.  The PMC associated a January 2004 discharge summary from South Oaks Hospital with the Veteran's VBMS file in February 2016, and sought both medical and psychological opinions.  Each VA examiner offered their opinion with the caveat that there appeared to be outstanding treatment records from the South Oaks Hospital.  Subsequently, the Appellant submitted further treatment records from the South Oaks Hospital in July 2016.  As neither examiner had the opportunity to review those records, remand is required to give the examiners that opportunity.  

Moreover, the Appellant has argued that her husband's liver cancer and cirrhosis could be due to his in-service exposure to herbicide agents.  For example in a January 2013 statement, she described diseases she believed to be associated with exposure to certain herbicide agents as "service related," and listed both ischemia and liver disease.  In the April 2015 remand, the Board requested an opinion regarding the etiology of liver cancer or cirrhosis as possibly due to diabetes, but did not request an opinion regarding the etiology of liver cancer or cirrhosis as possibly due to herbicide exposure.  Therefore, remand is further required to obtain that opinion.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical nexus opinion from a VA psychiatrist or psychologist to determine whether the Veteran had any psychiatric disorders, including posttraumatic stress disorder (PTSD) or depression, prior to his death.  The examiner should review all pertinent records associated with the claims file; including the Veteran's post-service medical records, the Appellant's lay statements, and prior VA opinions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The Appellant has argued that the Veteran had PTSD and depression during his lifetime due to his service in Vietnam, and that these mental health disorders caused him to drink.  

The examiner should note that the Appellant is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Appellant, the examiner should state this with a fully reasoned explanation.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the examiner deems the PTSD diagnosis appropriate, he or she should then comment upon the link between the current symptomatology and any verified in-service stressor.  Again, in offering this opinion, the examiner should note that the Veteran served in Vietnam from July 1966 to January 1967.  

Regardless of whether the examiner determines that the Veteran had symptoms satisfying the diagnostic criteria for a PTSD diagnosis, he or she should state whether the Veteran had any other psychiatric disorder, such as depression.  If so, the examiner must provide an opinion regarding whether it is at least as likely as not that the disorder was causally or etiologically related to the Veteran's military service.  

The examiner should finally state whether it is at least as likely as not that the Veteran's alcohol or drug abuse disability was either caused or aggravated by service related PTSD or any other service related acquired psychiatric disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After obtaining the psychiatrist's or psychologist's opinion, obtain a medical nexus opinion from an appropriate examiner to determine whether the Veteran had any liver or cardiac disorder, prior to his death.  The examiner should review all pertinent records associated with the claims file; including the Veteran's post-service medical records, the Appellant's lay statements, and the prior VA opinions.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

The VA examiner is advised that the Appellant has claimed both direct and secondary service connection for the Veteran's causes of death.  The death certificate lists cardiopulmonary arrest due to hepatocellular cancer and end stage liver cirrhosis as the immediate and contributory causes of death, respectively.  

A. Regarding direct service connection: 

i. The examiner should state whether it is at least as likely as not that the Veteran's liver cancer a) manifested during active service, b) manifested to a compensable degree within one year after active service, or c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

ii. The examiner should state whether it is at least as likely as not that the Veteran's cirrhosis a) manifested during active service, b) manifested to a compensable degree within one year after active service, or c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

iii. The examiner should state whether it is at least as likely as not that any cardiac condition  a) manifested during active service, b) manifested to a compensable degree within one year after active service, or c) is otherwise etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  

The Appellant contends that the Veteran's hepatocellular cancer, cirrhosis, and a cardiac condition are due to his in-service exposure to herbicides.  Therefore, in offering these opinions, the examiner should note that the Veteran served in Vietnam from July 1966 to January 1967, and is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.  

B.  The Appellant also contends that the Veteran's hepatocellular cancer, cirrhosis, and a cardiac condition are due to his diabetes, which is presumed associated with his in-service exposure to herbicides.  

i. The examiner should state whether it is at least as likely as not that his liver cancer was caused or aggravated (permanently worsened) by diabetes.  

ii. The examiner should state whether it is at least as likely as not that his cirrhosis was caused or aggravated (permanently worsened) by diabetes.  

iii. The examiner should state whether it is at least as likely as not that a cardiac disorder was caused or aggravated (permanently worsened) by diabetes.  

C. The Appellant finally contends that the Veteran's hepatocellular cancer, cirrhosis, and a cardiac condition are due to his alcohol consumption, which is associated with PTSD and depression.  

i. The examiner should state whether it is at least as likely as not that his liver cancer was caused or aggravated (permanently worsened) by alcohol or drug abuse that was either caused or aggravated by service related PTSD or any other service related acquired psychiatric disorder.  

ii. The examiner should state whether it is at least as likely as not that his cirrhosis was caused or aggravated (permanently worsened) by alcohol or drug abuse that was either caused or aggravated by service related PTSD or any other service related acquired psychiatric disorder.  

iii. The examiner should state whether it is at least as likely as not that any cardiac disorder was caused or aggravated (permanently worsened) by alcohol or drug abuse that was either caused or aggravated by service related PTSD or any other service related acquired psychiatric disorder.

In offering these opinions, the examiner should review the opinion offered by the VA psychologist or psychiatrist pursuant to the directive above.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, provide the Veteran a Supplemental Statement of the Case, and afford a reasonable opportunity to respond before returning the record to the Board for further review.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

